DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 01/21/2021.
Applicant’s amendments filed 01/21/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1-7, 9, 12-16, 18, and 19.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 was filed after the mailing date of the Non-Final Office Action on 10/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 3 and 14 objected to because of the following informalities:
Claim 3 (claim 14) recites “the same polarity dopant” which should be replaced with “a same polarity dopant”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a second conductive contact…electrically connecting the drain layer to a second line” and “a barrier metal layer that functions as a diffusion barrier between the source layer and second conductive contact”, and it is unclear which particular structure applicant is referring to (e.g., a second conductive contact electrically connecting the drain layer or a second conductive contact electrically connecting the source layer?).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,522,686 (hereinafter Patent (‘686)) in view of Takaura et al. (US Patent No. 7,098,478, hereinafter Takaura) and Peri et al. (US 2016/0141294, hereinafter Peri).
Claim 12 of Patent (‘686) discloses a semiconductor device, comprising:
       a stack of layers (lines 6-12) on a dielectric layer, wherein the stack of layers is stacked vertically and includes a source layer, a drain layer and a channel layer between the source layer and the drain layer;
       a first conductive contact (lines 17-18);
       a second conductive contact (lines 19-21), wherein the second conductive contact is connected the stack of layers; 
       a barrier metal layer (lines 22-27) between the drain layer and the second conductive contact, and
      a dielectric barrier layer (lines 24-27) on the dielectric layer (e.g., BEOL over an interlayer dielectric layer), wherein a portion of the dielectric barrier layer (e.g., the barrier metal layer covering a portion of the dielectric barrier layer) is between the dielectric layer and a portion of the barrier metal layer.
Further, claims 12 of Patent (‘686) lacks of a first conductive contact electrically connected to the drain layer; a second conductive contact in the dielectric layer, wherein the second conductive contact is electrically connected to the source layer; a barrier metal layer that functions as a diffusion barrier between the source layer and the second conductive contact. However, Takaura teaches a semiconductor device (Takaura, Fig. 4, Col. 1, lines 17-21; Col. 6, lines 42-55; Col. 8, lines 26-67; Col. 9, lines 1-39) comprising a vertical channel transistor (e.g., Q1/Q2, an upper vertical transistor formed above the lower Q5/Q6 horizontal transistors) (Takaura, Fig. 4, Col. 8, lines 26-45), wherein a stack of layers (e.g., vertical transistors Q3 and Q4 including  staked layers 38/40/39 formed on the top of the horizontal transistors Q5 and Q6 formed on a silicon substrate 21) is on a dielectric layer (34), the stack of layers (e.g., 38/40/39)  includes a source layer (38) and a drain layer (39), a first conductive contact (32) 
Further, Peri teaches forming a conductive contact (Peri, Fig. 10, ¶0108-¶0109) comprising a metal material (e.g., 76L including W, Al, Cu) and a metallic diffusion barrier layer (e.g., 75L) that includes a metallic material (e.g., TiN, TaN, WN) that blocks diffusion of metals into underlying semiconductor material, such as semiconductor material of the source layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Claim 12 of Patent (‘686) by forming a vertical transistor on the FEOL structure including a dielectric layer as taught by Takaura, wherein the source layer is connected to the underlying metal contacts using a barrier metal layer formed between the poly crystal silicon material of the source layer and the metal contact layers comprised of tungsten as taught by Takaura, and the barrier metal layer comprises a specific material capable of blocking diffusion of metals into a semiconductor material of the source layer as taught by Peri to have a first conductive contact electrically connected to the drain layer; a second conductive contact in the dielectric layer, wherein the second conductive contact is electrically connected to the source layer; a barrier metal layer that functions as a diffusion barrier between the source layer and the second conductive contact in order to blocks diffusion of metals into adjacent semiconductor material, and to provide improved semiconductor device using vertical channel transistors having high integration and improved characteristics (Takaura, Col. 2, lines 31-51, Col. 7, lines 66-67, Col. 12, lines 21-25; Peri, ¶0108, ¶0109).
Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 (respectively)  of Patent (‘686) in view of Takaura and Peri.
Claim 13 of Patent (‘686) discloses the semiconductor device as recited in claim 2, wherein each layer in the stack of layers is made of a same base material.  

Claim 15 of Patent (‘686) discloses the semiconductor device as recited in claim 4, wherein a gate electrode completely surrounds a periphery of the channel layer.  
Claim 16 of Patent (‘686) discloses the semiconductor device as recited in claim 5, wherein a gate electrode partially surrounds a periphery of the channel layer.  
Claims 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of Patent (‘686) in view of Takaura and Peri, and further in view of Kim (US Patent No. 5,574,299, cited in IDS of 02/09/2021).
Claim 12 of Patent (‘686) discloses the semiconductor device as recited in claim 6, further comprising a gate dielectric layer between the channel layer and a gate conductor layer, but does not specifically disclose a gate dielectric layer on a top surface of the drain layer. However, Kim teaches highly integrated vertical transistor (Kim, Fig. 7A, Col. 2, lines 18-41; Col. 3, lines 35-67; Col. 4, lines 57-67; Col. 5, lines 1-36) including a stack of layers (23/24/25) comprising the source layer, the drain layer and the channel between the source layer, the drain layer, and forming a gate dielectric layer (26) on a top surface of the stack of layers including the drain layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Claim 12 of Patent (‘686) by forming a vertical transistor including a gate dielectric layer as taught by Kim to have a gate dielectric layer on a top surface of the drain layer in order to provide improved highly integrated vertical transistor with reduced contact resistance (Kim, Col. 2, lines 18-41; Col. 3, lines 9-12; lines 60-63; Col. 4, lines 57-67; Col. 5, lines 1-36).
Claim 12 of Patent (‘686) discloses the semiconductor device as recited in claim 7, wherein the source layer (lines 4-5 and 17-21) is electrically connected to a first metal line through the barrier metal layer and the drain layer is electrically connected to a second metal line transversely disposed to the first metal line in a crossbar grid structure.  
Claims 8 -11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17-20  of Patent (‘686) in view of Takaura and Peri.

Claim 18 of Patent (‘686) discloses the semiconductor device as recited in claim 9, wherein polycrystalline material is polysilicon.
Claim 19 of Patent (‘686) discloses the semiconductor device as recited in claim 10, wherein the source layer, the drain layer and the channel layer each include a same thickness.  
Claim 20 of Patent (‘686) discloses the semiconductor device as recited in claim 11, wherein the same thickness is between about 50 nm to about 200 nm.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of Patent (‘686) in view of Takaura (US Patent No. 7,098,478) and Peri (US 2016/0141294). 
Claim 12 of Patent (‘686) discloses a semiconductor device, comprising:
       a substrate (lines 2-3) having front end of the line (FEOL) devices formed thereon;
       a cross bar grid (lines 4-5) including first lines and second lines formed transversely to the first lines;
       back end of the line (BEOL) vertical transistors (lines 6-12) formed over an interlevel dielectric layer, the vertical transistors each including:
a stack of layers stacked vertically and including a source layer, a drain layer and
a channel layer between the source layer and the drain layer;
       a first conductive contact (lines 17-18) electrically connecting the source layer to a first line of the first lines;
       a second conductive contact (lines 19-21) formed on an opposite side of the stack of layers from the first contact and electrically connecting the drain layer to a second line of the second lines; and
       a barrier metal layer (lines 22-27) between the drain layer and the second conductive contact; and
       a dielectric barrier layer (lines 24-27) on the dielectric layer (e.g., BEOL over an interlayer dielectric layer), wherein a portion of the dielectric barrier layer (e.g., the barrier 
Further, claims 12 of Patent (‘686) lacks of a barrier metal layer that functions as a diffusion barrier between the source layer and the second conductive contact.
However, Takaura teaches a semiconductor device (Takaura, Fig. 4, Col. 1, lines 17-21; Col. 6, lines 42-55; Col. 8, lines 26-67; Col. 9, lines 1-39) comprising a vertical channel transistor (e.g., Q1/Q2, an upper vertical transistor formed above the lower Q5/Q6 horizontal transistors) (Takaura, Fig. 4, Col. 8, lines 26-45), wherein a stack of layers (e.g., vertical transistors Q3 and Q4 including  staked layers 38/40/39 formed on the top of the horizontal transistors Q5 and Q6 formed on a silicon substrate 21) is on a dielectric layer (34), the stack of layers (e.g., 38/40/39)  includes a source layer (38) and a drain layer (39), a first conductive contact (32) electrically connected to the drain layer (39), a second conductive contact (e.g., plug 32 connected to the one of the horizontal transistors Q5 and Q6 and under vertical transistor Q3/Q4) in the dielectric layer (34), wherein the second conductive contact (e.g., plug 32) is electrically connected to the source layer (the source/drain of the horizontal transistor Q5 is connected to the source NS2 of the vertical transistor Q4 as in Fig. 1), a barrier metal layer (e.g., 33) (Takaura, Fig. 4, Col. 8, lines 33-45) is between the source layer (38) and the second conductive contact (e.g., plug 32 connected to the horizontal transistor Q5/Q6).
Further, Peri teaches forming a conductive contact (Peri, Fig. 10, ¶0108-¶0109) comprising a metal material (e.g., 76L including W, Al, Cu) and a metallic diffusion barrier layer (e.g., 75L) that includes a metallic material (e.g., TiN, TaN, WN) that blocks diffusion of metals into underlying semiconductor material, such as semiconductor material of the source layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Claim 12 of Patent (‘686) by forming a vertical transistor on the FEOL structure including a dielectric layer as taught by Takaura, wherein the source layer is connected to the underlying metal contacts using a barrier metal layer formed between the poly crystal silicon material of the source layer and the metal contact layers comprised of tungsten as taught by Takaura, and the barrier metal layer comprises a specific material capable of blocking diffusion of metals into a semiconductor material of the source layer as taught by Peri to have a barrier metal layer that functions as a diffusion barrier 
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20 (respectively) of Patent (‘686) in view of Takaura and Peri.
Claim 13 of Patent (‘686) discloses the semiconductor device as recited in claim 13, wherein each layer in the stack of layers is made of a same base material.  
Claim 14 of Patent (‘686) discloses the semiconductor device as recited in claim 14, wherein the source layer and the drain layer include the same polarity dopant (e.g., a same doping conductivity) and the channel layer is undoped.  
Claim 15 of Patent (‘686) discloses the semiconductor device as recited in claim 15, wherein a gate electrode completely surrounds a periphery of the channel layer.  
Claim 16 of Patent (‘686) discloses the semiconductor device as recited in claim 16, wherein a gate electrode partially surrounds a periphery of the channel layer.  
Claim 17 of Patent (‘686) discloses the semiconductor device as recited in claim 17, wherein the source layer, the drain layer and the channel layer include a polycrystalline material selected to increase device resistance and reduce device current.  
Claim 18 of Patent (‘686) discloses the semiconductor device as recited in claim 18, wherein the polycrystalline material is polysilicon.  
Claim 19 of Patent (‘686) discloses the semiconductor device as recited in claim 19, wherein the source layer, the drain layer and the channel layer each have a same thickness.  
Claim 20 of Patent (‘686) discloses the semiconductor device as recited in claim 20, wherein the same thickness is between about 50 nm to about 200 nm.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0393267 to Pillarisetty et al. (cited in IDS of 10/08/2020, hereinafter Pillarisetty) in view of Takaura (US Patent No. 7,098,478) and Peri (US 2016/0141294).
With respect to Claim 1, Pillarisetty discloses a semiconductor device (vertical FETs of a cross grid vertical memory array formed in the back end of the line (BEOL) fabrication) (Pillarisetty, Figs. 1-2, 21, 36-37, ¶0083-¶0089, ¶0106-¶0107, ¶0124-¶0137), comprising:
              a stack of layers (825, 830, and 835) (Pillarisetty, Figs. 1-2, 38-39, ¶0086, ¶0124, ¶0128-¶0129) on a dielectric layer (e.g., a dielectric layer 418 as a part of a front end of the line (FEOL) fabrication including contacts to interconnect transistors 416A and 416B of the device layer 415 as shown in Fig. 21; in an embodiment of Figs. 36-47, the device layer 912 is formed by FEOL fabrication and includes an interlevel dielectric layer, as in Fig. 21, and vertical transistors are formed by BEOL fabrication) (Pillarisetty, Figs. 21, 38, ¶0106-¶0107, ¶0124-¶0127), wherein the stack of layers is stacked vertically and includes a source layer (825), a drain layer (835) and a channel layer (830) between the source layer and the drain layer;
a first conductive contact (e.g., top electrode 894 of the memory element connected to the conductive material 890) (Pillarisetty, Figs. 21, 36, 37, ¶0125-¶0126, ¶0137) electrically connected to the drain layer of the stack of layers;
a second conductive contact (e.g., contacts 417A, 417B, and 417C through a dielectric layer 418 as a part of a front end of the line (FEOL) fabrication to interconnect transistors 416A and 416B of the device layer 415 as shown in Fig. 21; in an embodiment of Figs. 36-37, the device layer 812 is formed by FEOL fabrication and includes an interlevel dielectric layer having through contacts, as in Fig. 21) (Pillarisetty, Figs. 21, 36-37, ¶0106-¶0107, ¶0124-¶0127) in the dielectric layer; and
a metal layer (e.g., copper metallization 421 in Fig. 21 or 817 in Figs. 36-37) (Pillarisetty, Figs. 21, 36-37, ¶0106-¶0108, ¶0124-¶0125).

However, Takaura teaches a semiconductor device (Takaura, Fig. 4, Col. 1, lines 17-21; Col. 6, lines 42-55; Col. 8, lines 26-67; Col. 9, lines 1-39) comprising a vertical channel transistor (e.g., Q1/Q2, an upper vertical transistor formed above the lower Q5/Q6 horizontal transistors) (Takaura, Fig. 4, Col. 8, lines 26-45), wherein a stack of layers (e.g., vertical transistors Q3 and Q4 including  staked layers 38/40/39 formed on the top of the horizontal transistors Q5 and Q6 formed on a silicon substrate 21) is on a dielectric layer (34), the stack of layers (e.g., 38/40/39)  includes a source layer (38) and a drain layer (39), a first conductive contact (32) electrically connected to the drain layer (39), a second conductive contact (e.g., plug 32 connected to the one of the horizontal transistors Q5 and Q6 and under vertical transistor Q3/Q4) in the dielectric layer (34), wherein the second conductive contact (e.g., plug 32) is electrically connected to the source layer (the source/drain of the horizontal transistor Q5 is connected to the source NS2 of the vertical transistor Q4 as in Fig. 1), a barrier metal layer (e.g., 33) (Takaura, Fig. 4, Col. 8, lines 33-45) is between the source layer (38) and the second conductive contact (e.g., plug 32 connected to the horizontal transistor Q5/Q6); and a dielectric barrier layer (e.g., 35, comprised of silicon nitride and in direct contact with the barrier metal layer 33, and thus is interpreted as a dielectric barrier layer) on the dielectric layer (34), wherein a portion of the dielectric barrier layer (35, comprised of silicon nitride) (Takaura, Fig. 4, Col. 8, lines 66-67; Col. 9, lines 30-38) is between the dielectric layer (34) and a portion of the barrier metal layer (33).
Further, Peri teaches forming a conductive contact (Peri, Fig. 10, ¶0108-¶0109) comprising a metal material (e.g., 76L including W, Al, Cu) and a metallic diffusion barrier layer (e.g., 75L) that includes a metallic material (e.g., TiN, TaN, WN) that blocks diffusion of metals into underlying semiconductor material, such as semiconductor material of the source layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Pillarisetty by forming a vertical transistor on the 
Regarding Claim 2, Pillarisetty in view of Takaura and Peri discloses the semiconductor device as recited in claim 1. Further, Pillarisetty discloses the semiconductor device, wherein each layer of the stack of layers (825/830/835) (Pillarisetty, Figs. 36-39, ¶0128-¶0129) is made of a same base material (e.g., silicon).
Regarding Claim 3, Pillarisetty in view of Takaura and Chakihara discloses the semiconductor device as recited in claim 1. Further, Pillarisetty discloses the semiconductor device, wherein the source layer and the drain layer include the same polarity dopant (e.g., a same doping conductivity of n+ type layers) and the channel layer (830/930) is undoped (Pillarisetty, Figs. 36-39, ¶0128-¶0129).
Regarding Claim 5, Pillarisetty in view of Takaura and Chakihara discloses the semiconductor device as recited in claim 1. Further, Pillarisetty discloses the semiconductor device, wherein a gate electrode (850/950) (Pillarisetty, Figs. 36, 41, ¶0133, ¶0124) partially surrounds a periphery of the channel layer (830/930).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0393267 to Pillarisetty in view of Takaura (US Patent No. 7,098,478) and Peri (US 2016/0141294) as applied to claim 1, and further in view of Leslie (US 2005/0164454, reference considered in relevant application 15/715,526).
Regarding Claim 4, Pillarisetty in view of Takaura and Peri discloses the semiconductor device as recited in claim 1. Further, Pillarisetty does not specifically disclose that a gate electrode completely surrounds the channel layer a periphery of the channel layer. However, Leslie teaches the semiconductor device, wherein the gate electrode (44) (Leslie, Figs. 1, 7, 8, 10, ¶0034, ¶0033) completely surrounds the channel layer (36) at a periphery of the channel layer by extending annularly around the cylindrical insulating layer (42) and semiconductor body (36) and are connected to the wordlines (WL); the gates (44) are connected to the signal lines (WL) which are perpendicular to the buried signal lines (33), the array of the conducting lines are formed so as to prevent shorts between the lines, and forming the gates completely around the semiconductor bodies (36) provides mechanical strength to the assembly.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Pillarisetty/Takaura/Peri by forming the gate electrodes extending annularly around the semiconductor bodies as taught by Leslie to have the semiconductor device, wherein a gate electrode completely surrounds a periphery of the channel layer in order to provide mechanical strength to the assembly and to obtain improved array including vertical transistors with prevented shorts between the conductive lines (Leslie, ¶0034, ¶0001, ¶0006).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0393267 to Pillarisetty in view of Takaura (US Patent No. 7,098,478) and Peri (US 2016/0141294) as applied to claim 1, and further in view of Kim (US Patent No. 5,574,299).
Regarding Claim 6, Pillarisetty in view of Takaura and Peri discloses the semiconductor device as recited in claim 1. Further, Pillarisetty discloses the semiconductor device, further comprising a gate dielectric layer (840) (Pillarisetty, Figs. 21, 36, 47, ¶0106- ¶0107, ¶0124, ¶0127) between the channel layer (830) and a gate conductive layer (850), but does not specifically disclose a gate dielectric layer on a top surface of the drain layer. However, Kim teaches highly integrated vertical transistor (Kim, Fig. 7A, Col. 2, lines 18-41; Col. 3, lines 35-67; Col. 4, lines 57-67; Col. 5, lines 1-36) including a stack of layers (23/24/25) comprising the source layer, the drain layer and the channel between the source layer, the drain layer, and forming a gate dielectric layer (26) on a top surface of the stack of layers including the drain layer.

Regarding Claim 7, Pillarisetty in view of Takaura, Peri, and Kim discloses the semiconductor device as recited in claim 6. Further, Pillarisetty discloses the semiconductor device, wherein the source layer (e.g., 925) (Pillarisetty, Figs. 21, 36, 47, ¶0124-¶0129, ¶0137) is electrically connected to a first metal line (e.g., 917) and the drain layer (e.g., 935) is electrically connected to a second metal line (e.g., 990) transversely disposed to the first metal line (e.g., 917) in a crossbar grid structure, but does not specifically disclose that the source layer is electrically connected to a first metal line through the barrier metal layer. However, Takaura teaches a semiconductor device (Takaura, Fig. 4, Col. 1, lines 17-21; Col. 6, lines 42-55; Col. 8, lines 26-67; Col. 9, lines 1-39) wherein the source layer (38) is electrically connected to the metal line (e.g., VSS) through the barrier metal layer (e.g., 33) (Takaura, Fig. 4, Col. 8, lines 33-45).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Pillarisetty/Takaura/Peri/Kim by forming a vertical transistor on the FEOL structure as taught by Takaura to have the source layer is electrically connected to a first metal line through the barrier metal layer in order to provide improved semiconductor device using vertical channel transistors having high integration and improved characteristics (Takaura, Col. 2, lines 31-51, Col. 7, lines 66-67, Col. 12, lines 21-25).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0393267 to Pillarisetty in view of Takaura (US Patent No. 7,098,478) and Peri (US 2016/0141294) as applied to claim 1, and further in view of Mouttet (US 2008/0212382, reference considered in relevant application 15/715,526).
Regarding Claim 8, Pillarisetty in view of Takaura and Peri discloses the semiconductor device as recited in claim 1. Further, Pillarisetty discloses the semiconductor device, wherein the source layer (e.g., 935), the drain layer (e.g., 925) and the channel layer (e.g., 930) include a polycrystalline material 
Thus, a person of ordinary skill in the art would recognize adjusting doping concentrations of the source/drain regions connected to the bit lines comprised of the doped polysilicon to increase resistance (therefore reducing current) and thus to reduce crosstalk between the adjacent bit lines in the grid pattern.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Pillarisetty/Takaura/Peri by adjusting doping concentrations of the source/drain regions connected to the bit lines to increase resistance of the grid array as taught by Mouttet to have the semiconductor device, wherein a polycrystalline material is to increase device resistance and reduce device current in order to provide crossbar array having reduced crosstalk between the wires (Mouttet, ¶0019).
Regarding Claim 9, Pillarisetty in view of Takaura, Peri, and Mouttet discloses the semiconductor device as recited in claim 8. Further, Pillarisetty discloses the semiconductor device, wherein the polycrystalline material is polysilicon (Pillarisetty, Figs. 38-39, ¶0128-¶0129).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0393267 to Pillarisetty in view of Takaura (US Patent No. 7,098,478) and Peri (US 2016/0141294)  as applied to claim 1, and further in view of Reboh et al. (US 2018/0204931, reference considered in relevant application 15/715,526, hereinafter Reboh).
Regarding Claims 10 and 11, Pillarisetty in view of Takaura and Peri discloses the semiconductor device as recited in claim 1. Further, Pillarisetty does not specifically disclose that the source layer, the drain layer and the channel layer each include a same thickness (as claimed in claim 10); wherein the same thickness is between about 50 nm to about 200 nm (as claimed in claim 11). However, Reboh 
The claimed range between about 50 nm to about 200 nm overlap the range of Reboh between 5 and 100 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Pillarisetty/Takaura/Peri by adjusting the thickness of the channel and the source and drain regions as taught by Reboh to have the semiconductor device, wherein the source layer, the drain layer and the channel layer each include a same thickness (as claimed in claim 10); wherein the same thickness is between about 50 nm to about 200 nm (as claimed in claim 11) in order to provide a vertical transistor comprising a nanolayer stack to improve integration density and to allow a low operating voltage of the semiconductor device (Reboh, ¶0002-¶0004).
Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0393267 to Pillarisetty in view of Ohta et al. (US Patent No. 7,193,270, cited in IDS of 10/08/2020, hereinafter Ohta), Takaura (US Patent No. 7,098,478), and Peri (US 2016/0141294).
With respect to Claim 12, Pillarisetty discloses a semiconductor device (vertical FETs of a cross grid vertical memory array formed in the back end of the line (BEOL) fabrication) (Pillarisetty, Figs. 1-2, 21, 36-47, ¶0083-¶0089, ¶0106-¶0107, ¶0124-¶0137), comprising:
       a substrate (810/910) having front end of the line (FEOL) devices formed thereon (the device layer 812/912 formed by FEOL fabrication and including front end of the line structures);
       a cross bar grid including first lines (e.g., 990) (Pillarisetty, Figs. 21, 36, 44, 47, ¶0127-¶0129, ¶0124) and second lines (e.g., 917) formed transversely to the first lines (e.g., 990);

       a stack of layers (835/925, 830/930, and 835/935) (Pillarisetty, Figs. 36-39, ¶0128-¶0129, ¶0131) stacked vertically and including a source layer (835/935), a drain layer (825/925) and a channel layer (830/930) between the source layer and the drain layer,
       a first conductive contact (e.g., 994) electrically connecting the source layer (e.g., 835/935) to a first line (e.g., 890/990) of the first lines; 
      P201702517US02 (M1780 D)Page 25 of 28the drain layer (e.g., 825/925) electrically connected to a second line (e.g., 917) of the second lines; and
      a metal layer (e.g., 917, comprised of tungsten) (Pillarisetty, Figs. 21, 36, 44, 47, ¶0127-¶0129, ¶0124).
Further, Pillarisetty does not specifically disclose (1) a second conductive contact formed on an opposite side of the stack of layers from the first contact and electrically connecting the drain layer to a second line of the second lines; (2) a barrier metal layer that functions as a diffusion barrier between the source layer and the second conductive contact; and a dielectric barrier layer on the dielectric layer, wherein a portion of the dielectric barrier layer is between the dielectric layer and a portion of the barrier metal layer.
Regarding (1), Ohta teaches a semiconductor device comprising a memory cell having reduced cell area, wherein the vertical transistor (21) (Ohta, Fig. 1, Col. 1, lines 17-24; Col. 3, lines 20-36; Col. 4, lines 55-67; Col. 5, lines 1-15; Col. 6, lines 27-30; Col. 9, lines 63-67; Col. 10, lines 1-26) is disposed on the lateral transistor (11), the vertical transistor (21) includes the source/drain layer (28a) connected to a second metal line (25a) with the second contact (26) and the source/drain layer (28b) connected to a first metal line (32) using the first contact (31).

Regarding (2), Takaura teaches a semiconductor device (Takaura, Fig. 4, Col. 1, lines 17-21; Col. 6, lines 42-55; Col. 8, lines 26-67; Col. 9, lines 1-39) comprising a vertical channel transistor (e.g., Q1/Q2, an upper vertical transistor formed above the lower Q5/Q6 horizontal transistors) (Takaura, Fig. 4, Col. 8, lines 26-45), wherein a stack of layers (e.g., vertical transistors Q3 and Q4 including  staked layers 38/40/39 formed on the top of the horizontal transistors Q5 and Q6 formed on a silicon substrate 21) is on a dielectric layer (34), the stack of layers (e.g., 38/40/39)  includes a source layer (38) and a drain layer (39), a first conductive contact (32) electrically connected to the drain layer (39), a second conductive contact (e.g., plug 32 connected to the one of the horizontal transistors Q5 and Q6 and under vertical transistor Q3/Q4) in the dielectric layer (34), wherein the second conductive contact (e.g., plug 32) is electrically connected to the source layer (the source/drain of the horizontal transistor Q5 is connected to the source NS2 of the vertical transistor Q4 as in Fig. 1), a barrier metal layer (e.g., 33) (Takaura, Fig. 4, Col. 8, lines 33-45) is between the source layer (38) and the second conductive contact (e.g., plug 32 connected to the horizontal transistor Q5/Q6); and a dielectric barrier layer (e.g., 35, comprised of silicon nitride and in direct contact with the barrier metal layer 33, and thus is interpreted as a dielectric barrier layer) on the dielectric layer (34), wherein a portion of the dielectric barrier layer (35, comprised of silicon nitride)  (Takaura, Fig. 4, Col. 8, lines 66-67; Col. 9, lines 30-38) is between the dielectric layer (34) and a portion of the barrier metal layer (33).
Further, Peri teaches forming a conductive contact (Peri, Fig. 10, ¶0108-¶0109) comprising a metal material (e.g., 76L including W, Al, Cu) and a metallic diffusion barrier layer (e.g., 75L) that includes a metallic material (e.g., TiN, TaN, WN) that blocks diffusion of metals into underlying semiconductor material, such as semiconductor material of the source layer.

Regarding Claim 13, Pillarisetty in view of Ohta, Takaura, and Peri discloses the semiconductor device as recited in claim 12. Further, Pillarisetty discloses the semiconductor device, wherein each layer in the stack of layers (825/830/835) (Pillarisetty, Figs. 36-39, ¶0128-¶0129) is made of a same base material (e.g., silicon).
Regarding Claim 14, Pillarisetty in view of Ohta, Takaura, and Peri discloses the semiconductor device as recited in claim 12. Further, Pillarisetty discloses the semiconductor device, wherein the source layer and the drain layer include the same polarity dopant (e.g., a same doping conductivity for n+ type layers) and the channel layer (830/930) is undoped (Pillarisetty, Figs. 36-39, ¶0128-¶0129).
Regarding Claim 16, Pillarisetty in view of Ohta, Takaura, and Peri discloses the semiconductor device as recited in claim 21. Further, Pillarisetty discloses the semiconductor device, wherein a gate electrode (850/950) (Pillarisetty, Figs. 36, 41, ¶0133, ¶0124) partially surrounds a periphery of the channel layer (830/930).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0393267 to Pillarisetty in view of Ohta (US Patent No. 7,193,270), Takaura (US Patent No. 7,098,478) and Peri (US 2016/0141294) as applied to claim 12, and further in view of Leslie (US 2005/0164454).
Regarding Claim 15, Pillarisetty in view of Ohta, Takaura and Peri discloses the semiconductor device as recited in claim 12. Further, Pillarisetty does not specifically disclose that a gate electrode 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Pillarisetty/Ohta/Takaura/Peri by forming the gate electrodes extending annularly around the semiconductor bodies as taught by Leslie to have the semiconductor device, wherein a gate electrode completely surrounds a periphery of the channel layer in order to provide mechanical strength to the assembly and to obtain improved array including vertical transistors with prevented shorts between the conductive lines (Leslie, ¶0034, ¶0001, ¶0006).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0393267 to Pillarisetty in view of Ohta (US Patent No. 7,193,270), Takaura (US Patent No. 7,098,478) and Peri (US 2016/0141294) as applied to claim 12, and further in view of Mouttet (US 2008/0212382).
Regarding Claim 17, Pillarisetty in view of Ohta, Takaura and Peri discloses the semiconductor device as recited in claim 12. Further, Pillarisetty discloses the semiconductor device, wherein the source layer (e.g., 935), the drain layer (e.g., 925) and the channel layer (e.g., 930) include a polycrystalline material (polysilicon) (Pillarisetty, Figs. 38-39, ¶0128-¶0129), but does not specifically disclose that a polycrystalline material is to increase device resistance and reduce device current. However, Mouttet teaches forming crossbar structure (Mouttet, Figs. 1, 4, ¶0019, ¶0023, ¶0024) using highly conductive polysilicon layers as wirings, wherein the doping concentration between the wiring or spacing between the wirings are adjusted so as to increase resistance and reduce crosstalk between the adjacent wires in the crossbar array; further, Mouttet teaches that the current of the crossbar structure (Mouttet, Figs. 1, 4, ¶0024, Eq. 1, Eq. 2) is inversely proportional to the resistance of the device, therefore, with increasing device resistance, the current of the crossbar structure decreases. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Pillarisetty/Ohta/Takaura/Peri by adjusting doping concentrations of the source/drain regions connected to the bit lines to increase resistance of the grid array as taught by Mouttet to have the semiconductor device, wherein a polycrystalline material is to increase device resistance and reduce device current in order to provide crossbar array having reduced crosstalk between the wires (Mouttet, ¶0019).
Regarding Claim 18, Pillarisetty in view of Ohta, Takaura, Peri, and Mouttet discloses the semiconductor device as recited in claim 17. Further, Pillarisetty discloses the semiconductor device, wherein the polycrystalline material is polysilicon (Pillarisetty, Figs. 38-39, ¶0128-¶0129).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0393267 to Pillarisetty in view of Ohta (US Patent No. 7,193,270), Takaura (US Patent No. 7,098,478) and Peri (US 2016/0141294) as applied to claim 12, and further in view of Reboh (US 2018/0204931).
Regarding Claims 19 and 20, Pillarisetty in view of Ohta, Takaura and Peri discloses the semiconductor device as recited in claim 12. Further, Pillarisetty does not specifically disclose that the source layer, the drain layer and the channel layer each have a same thickness (as claimed in claim 19); wherein the same thickness is between about 50 nm to about 200 nm (as claimed in claim 20). However, Reboh teaches a vertical channel field effect transistor (Reboh, Fig. 1, ¶0013, ¶0021) comprising a stack of nanolayers (11/12/13), wherein the channel layer (12) has a thickness between 5 and 100 nm (e.g., 30 nm), and the source and drain layers (11 and 13) typically have the same thickness between 5 and 100 nm (e.g., 30 nm) (Reboh, Fig. 1, ¶0021); forming nanolayer stack would allow a low operating voltage (Reboh, ¶0002-¶0004).
The claimed range between about 50 nm to about 200 nm overlap the range of Reboh between 5 and 100 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, applicant's arguments regarding the rejections of claim 8 and 17 have been fully considered but they are not persuasive.
In response to applicant's argument that Mouttet teaches “A pn-junction rectification layer 102” that is “structurally and electronically different from the claimed device structure and the structures described in the other references. In contrast the presently claimed features relate to a transistor device” (page12 of Applicant’s Remarks), it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further, in response to applicant's argument that “Mouttet is non-analogous art because it has a different structure and function” (page12 of Applicant’s Remarks) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 

Thus, applicant's arguments regarding the rejections of claim 8 and 17 are not persuasive for the above reasons, and the rejection of claims 8 and 17 are maintained.
Regarding dependent claims 2-11 and 13-20 which depend on the independent Claim 1 and 12, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891